Exhibit 99.1 INCOME FUND EIGHT B L.P. ANNUAL PORTFOLIO OVERVIEW 2008 LETTER FROM THE CEOs Dear investor in ICON Income Fund Eight B L.P.: We write to briefly summarize our activity in 2008.A more detailed analysis, which we encourage you to read, is contained in our Form 10-K.Our Form 10-K, as well as our other annual, quarterly and current reports are available in the Investor Relation’s section of our website www.iconcapital.com. As of December 31, 2008, Fund Eight B was in its liquidation period.We continued to make monthly distributions at a rate of 2.75% per annum through September 2008.Through the remainder of 2008, we made monthly distributions at a rate of 1.62% per annum as our portfolio continued to wind down.During the remainder of the liquidation period, distributions that are generated from net rental income and proceeds from equipment sales generally fluctuate as remaining leases come to maturity and equipment coming off lease is sold.Total distributions as of December 31, 2008 were $44,965,017, with an investor that invested $10,000 at inception receiving $6,828 in cash distributions. We currently own two aircraft subject to leases with Cathay Pacific Airways Limited that are scheduled to come off lease during the third quarter of 2011.While the airline industry’s move toward more fuel efficient aircraft will impact the value of the assets, we anticipate that the recent drop in fuel prices and combined delays in the production and delivery of new wide-body aircraft are positive mitigants, which may ultimately improve our ability to sell the aircraft for a favorable sale price.We currently estimate future proceeds from these investments to be between $1.41 million and $4.45 million. We also currently own various innovative telecommunications voice transport systems and high capacity conferencing servers, including equipment manufactured by Juniper Networks and Sonus Networks that is subject to a lease with Global Crossing.This lease is set to expire in March 2011. We invite you to read through our portfolio overview on the pages that follow and, as always, thank you for entrusting ICON with your investment assets.We look forward to sharing future successes. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 ICON Income Fund Eight B L.P. - Annual Portfolio Overview 2008 - We are pleased to present ICON Income Fund Eight B L.P.’s (the “Fund”) annual Portfolio Overview for 2008.References to “we”, “us” and “our” are references to the Fund, references to “ICON Capital” or the “General Partner” are references to the general partner of the Fund, ICON Capital Corp. The Fund We raised $75,000,000 commencing with our initial offering on May 19, 2000 through the closing of the offering on October 17, 2001.During the reporting period, we continued to operate in our liquidation period. Portfolio Overview Our equipment portfolio consists of investments that we have made directly as well as those that we have made with our affiliates.As of December 31, 2008, our equipment portfolio consisted primarily of the following investments: · Telecommunications equipment subject to a 48-month lease with Global Crossing Telecommunications, Inc.We paid a purchase price of approximately $7,755,000 and the lease is scheduled to expire on March 31, 2011. · Two Airbus A340-313X aircraft (B-HXM and B-HXN) leased to Cathay Pacific Airways Limited (“Cathay”).We own all of the interest in the entity that owns B-HXM and a 50% interest, with a subsidiary of our Manager, ICON Income Fund Nine, LLC, in the entity that owns B-HXN.The combined purchase price of the interests in both aircraft was $112,008,425, comprised of $6,375,000 in cash and non-recourse debt in the amount of $105,633,425.The original lease for the first aircraft (B-HXM) was due to expire on March 14, 2006, but was extended until October 1, 2011.The original lease for the second aircraft (B-HXN) was due to expire on March 27, 2006, but was extended until July 1, 2011.In connection with both lease extensions, the outstanding debt attributable to each aircraft was refinanced.The new loans are scheduled to mature concurrently with the respective lease expiration dates for each aircraft. 10% Status Report As of December 31, 2008, the two Cathay aircraft leases were the only assets that individually constituted at least 10% of the aggregate purchase price of our equipment portfolio. Both Cathay aircraft are scheduled to remain on lease during the next year. As of December 31, 2008, the two Cathay aircraft leases had 33 and 30 monthly payments remaining.Both Cathay aircraft were manufactured in 1996, and, to the best of our knowledge, each aircraft retains an airworthiness certificate and is maintained in accordance with the rules and regulations of the governing aviation authority as required under each lease. Distribution Analysis On June 17, 2007, we entered our liquidation period.From the commencement of the offering through July 1, 2003, we made monthly distributions at a rate of 10.75% per year.We then began making monthly distributions in the amount of 8% per year beginning with the July 1, 2003 distribution. Beginning with the August 1, 2007 distribution, we reduced the distribution rate to 2.75% per year. Cash available for distributions was generated substantially through cash from operations.From the inception of the offering period, we have made 103 monthly distributions to our limited partners.During the year ended December 31, 2008, we paid our limited partners $1,827,002.00 in cash distributions.As of December 31, 2008, a $10,000 investment made at the initial closing would have received $6,828 in cumulative distributions, representing a return of approximately 68% of such initial investment. Source of Distributions Cash from current period operations (1) Cash accumulated from operations of prior periods Cash from current period disposition of assets Capital contributions used toestablish the initial reserve Total distributions For the year ended December 31, 2008 $ 1,694,402 $ - $ - $ 151,055 $ 1,845,457 (1) Included in cash generated from operations are distributions received from joint ventures. 2 Transactions with Related Parties Prior to May 1, 2006 and in accordance with the terms of our Amended and Restated Agreement of Limited Partnership, we paid our General Partner (i) management fees ranging from 1% to 7% based on the type of transaction and (ii) acquisition fees, through the reinvestment period, of 3% of the gross value of our acquisition transactions.In addition, our General Partner was reimbursed for certain administrative expenses incurred in connection with our operations. Our General Partner performs certain services relating to the management of our equipment leasing and financing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaise with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our General Partner that are necessary to the Partnership’s operations.These costs include our General Partner’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us.Excluded are salaries and related costs, travel expenses and other administrative costs incurred by individuals with a controlling interest in our General Partner. Although our General Partner continues to provide the services described above, effective May 1, 2006, our General Partner waived its rights to future management fees and administrative expense reimbursements. Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our
